539 F.2d 106
UNITED STATES of America, Plaintiff-Appellant,v.Roy MANDUJANO, Defendant-Appellee.
No. 73-3353
United States Court of Appeals, Fifth Circuit.
Sept. 15, 1976.

William S. Sessions, U.S. Atty., John Pinckney, III, Asst. U.S. Atty., San Antonio, Tex., for plaintiff-appellant.
Michael Allen Peters, Houston, Tex.  (Court-appointed), for defendant-appellee.
Before TUTTLE, COLEMAN, and AINSWORTH, Circuit Judges.
PER CURIAM:


1
The Supreme Court of the United States having reversed the judgment of this Court 496 F.2d 1050 (5th Cir.1974) it now ordered and adjudged that the judgment of the trial court be and the same is reversed and the case is remanded to the District court for further proceedings in conformity with the opinion of the Supreme Court, --- U.S. ---, 96 S.Ct. 1768, 48 L.Ed.2d 212.